Case 1:16-cv-O4922-.]GK Document 104 Filed 11/26/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLISON HYPOLITE,
16cv4922 (JGK)
Plaintiff,
ORDER
~ against -

HEALTH CARE SERVICES OF NEW YORK
INC. et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:
Counsel for the plaintiffs should provide the Court by 6:00
p.m. today the total number of hours spent oh this ease to date

together with Couns@l’s usual billing rats.

SO ORDERED.

Dated: New York, New York

November 26, 2018 (»'w\ » g;/
\ §§ ‘= ~, /3' .
: \= w »

,\__

 

~\J
/

L// `John G. Koeltl
United States District Judge

 

 

 

 

 

 

 

 

 

